DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 08/21/2018, 07/02/2020, 07/14/2020, 08/06/2020, and 12/17/2020 have been considered.

Drawings
The drawings filed on 08/21/2018 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of FIGS. 2-3, and 5-8 include several lines that appear pixelated, blurred, and/or are otherwise not clear.  For example, the graphs comprising the entirety of FIG. 8 are pixelated and nearly unreadable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Interpretations - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
Such claim limitation(s) is/are: 
“a deriving device configured to derive a slope function,” recited in claims 1-2, 4-5; and
“an estimator configured to measure a value of the complex impedance…and to substitute the measured value,” recited in claims 1-2, 4-5.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 and 4-5 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The slope function calculator 130 is a specific example of the "deriving device" (FIG. 1; pg. 6, ln 1-2.), corresponds to the deriving device; and 
The temperature estimator 140 is a specific example of the "estimator" (FIG. 1; pg. 6, ln 11-12.), corresponds to the estimator.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gering (U.S. Patent Publication 2011/0301931 Al); in view of Kawahara (U.S. Patent Publication 2012/0256569 A1).
Regarding claim 1, Gering teaches a method for estimating performance fade characteristics of an electrochemical cell, such as a battery (Gering: Abstract.).  Gering further discloses deriving of a value of a complex impedance of a battery at a predetermined frequency out of values obtained at a plurality of different temperatures and on the basis of a temperature of the battery when the complex impedance is obtained, and determining a relationship between the value of the complex impedance at the predetermined frequency and an inverse of the temperature of the battery (Gering: FIGS. 4-10, 14A-14B; ¶71-72, [“…related to electrochemical cell impedance obtained using Alternating Current (AC) techniques. Electrochemical impedance spectroscopy (EIS) measurements were used to obtain a Nyquist plot of AC impedance 402 on the complex plane between resistance on the x-axis and reactance on the y-axis. Inverted peak 404 indicates a point where the AC impedance 402 is mostly from the ohmic impedance (Rohmic). Inverted peak 406 indicates where the AC impedance 402 is mostly near a high resistance of (Rtotal*, AC). Between inverted peak 404 and inverted peak 406, the AC impedance may be represented as substantially a combination of the intrinsic charge transfer impedance…”]).
Gering additionally discloses measuring a value of the complex impedance at the predetermined frequency and substituting the measured value of the complex impedance at the Including Eqns. 7-22.}).
Kawahara discloses a system for detecting surface temperature and internal resistance of an assembled battery (Kawahara: Abstract.).  Therein, Kawahara discloses using a slope function for estimating an internal temperature of a battery and different time points (Kawahara: FIGS. 3-5; ¶57-60, [“…the method by which the internal temperature estimation unit 301 estimates the internal temperature of the battery will be explained…the slopes A is detected by actually measuring the surface temperatures Tl, the surrounding temperatures T2, the internal temperatures T3, and the speeds W of the cooling draft, and a table giving the slope A with respect to the speed W of the cooling draft is stored in advance in the memory 106b. Or, it would also be acceptable to store the slope A in the memory 106b, in the format of a function of the speed W of the cooling draft. Using the relationship shown in FIG. 4, the internal temperature estimation unit 301 reverse calculates the internal temperature T3 of the assembled battery 101, in other words estimates its internal temperature T3…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature using a slope function for estimating an internal temperature of a battery and different time points, taught by Kawahara, with the measured a value of the complex impedance of a battery at a predetermined frequency out of values obtained at a plurality of different temperatures and on the basis of a temperature of the battery when the complex impedance is obtained, and determined a relationship between the value of the complex impedance at the predetermined frequency and an inverse of the temperature of the battery, performed by Gering, as it was within the ordinary ability of one of ordinary skill in the art at the time of invention to calculate the slope based on Gering, since only ordinary skill would be required for dividing the impedance over 1/T.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention to estimate a value of the complex impedance at the predetermined frequency corresponding to a desired temperature of the battery by using the slope function, since the slope-intercept equation can also be easily derived based on FIGS. 4-10, 14A-14B of Gering (Gering: FIGS. 4-10, 14A-14B; ¶71-72).  One of ordinary skill in the art at the time the invention, would have been motivated to modify Gering, with Kawahara, with the expected benefit of estimating a temperature of a battery, without the need for a thermal sensor.  This method for improving Gering was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kawahara.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gering and Kawahara to obtain the invention as specified in claim 1.

Regarding claim 2, Gering, in view of Kawahara, teach all the all the limitations of the parent claim 1 as shown above.  Gering discloses using a real component of the complex impedance, as the value of the complex impedance at the predetermined frequency (Gering: FIG. 10; ¶139-144 { [“FIG. 10 is an Arrhenius-type plot showing a comparison of impedance plots for total AC real impedance…The RHS edge of the semicircle region is the demarcation used to quantify the real impedance (and inversely, real conductance) of the cells…”]).

Regarding claim 5, Gering, in view of Kawahara, teach all the all the limitations of the parent claim 1 as shown above.  Gering discloses storage for storing a plurality of slope functions respectively corresponding to a plurality of types of batteries, which are derived in advance by said deriving device (Gering: FIG. 2; ¶50 [“…system 200 for analyzing, monitoring, and controlling a battery 150. A computing system 210 is configured for executing software programs containing computing instructions and includes one or more processors 220, memory 225, one or more communication elements 240, and storage 230.”]).  Gering, as modified by Kawahara, disclose determining a slope function used to estimate the temperature of the battery, from the plurality of slope functions stored, on the basis of a temperature at which measurement accuracy is ensured and on the basis of a value of the complex impedance at the predetermined frequency obtained at the temperature of the battery at which the measurement accuracy is ensured (Gering: FIGS. 4-10, 14A-14B; ¶71-72, ¶74-76; Kawahara: FIGS. 3-5; ¶57-60 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features using a slope function for estimating an internal temperature of a battery and different time points, taught by Kawahara, with the measured a value of the complex impedance of a battery at a predetermined frequency out of values obtained at a plurality of different temperatures and on the basis of a temperature of the battery when the complex impedance is obtained, and determined a relationship between the value of the complex impedance at the predetermined frequency and an inverse of the temperature of the battery, performed by Gering, as it was within the ordinary ability of one of ordinary skill in the art at the time of invention to calculate the slope based on Gering, since only ordinary skill would be required for dividing the impedance over 1/T.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention to estimate a value of the complex impedance at the predetermined frequency corresponding to a desired temperature of the battery by using the slope function, since the slope-intercept equation can also be easily derived based on FIGS. 4-10, 14A-14B of Gering.  One of ordinary skill in the art at the time the invention, would have been motivated to modify Gering, with Kawahara, with the expected benefit of estimating a temperature of a battery, without the need for a thermal sensor.  This method for improving Gering was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kawahara.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gering and Kawahara to obtain the invention as specified in claim 5.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gering, in view of Kawahara; and further in view of Davis (U.S. Patent 5,859,537).
Regarding claim 3, Gering, in view of Kawahara, teach all the all the limitations of the parent claim 1 as shown above.  Gering discloses a slope function is expressed as a numerical expression, which includes a slope, an intercept, and a value of the complex impedance at the predetermined frequency, and the temperature of the battery (Gering: FIG. 12; ¶142-143 [“…the slope of a linear trend would be related to a particular cell chemistry's bulk degradation rate under specific aging conditions.”] {Including Eqn. 27.} {The Examiner notes that while Gering doesn’t explicitly recite the formula “log Z=A×(1/T)+B,” the recited formula is matter of obvious design choice and would not involve patentable invention as Gering discloses a slope function expressed as a numerical expression, including slope, an intercept, and a value of the complex impedance at the predetermined frequency, and the temperature of the battery.).  
Davis discloses a method for the early detection of electrochemical corrosion and coating degradation (Davis: Abstract.).  Therein, Davis discloses plotting log impedance along a y-axis (Davis: FIGS. 9, 16-18; col. 13, ln 62 to col 14, ln 13, [“…an log impedance-frequency slope of -1 (FIG. 17). As the coating degrades the substrate corrosion occurs, the resistance of the coating decreases…”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature using logarithmic scale technique to display numerical data over a very wide range of values in a compact way, disclosed by Davis, and where resulting slope-intercept comprises an equation known in the art, into Gering, as modified by Kawahara, with the motivation and expected benefit of deriving the slope function by plotting the impedance on a log scale, so as to observe the impedance trend over a wide range of impedance values.  This method for improving Gering, as modified by Kawahara, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Davis.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gering and Kawahara and Davis to obtain the invention as specified in claim 3.

Regarding claim 4, Gering, in view of Kawahara and Davis, teach all the all the limitations of the parent claim 3 as shown above.  Gering, as modified by Kawahara, disclose calculating another of the slope A and the intercept B, by using a temperature of the battery at which measurement accuracy is ensured and by using a value of the complex impedance at the predetermined frequency obtained at the temperature of the battery at which the measurement accuracy is ensured (Gering: FIGS. 4-10, 14A-14B; ¶71-72, ¶74-76; Kawahara: FIGS. 3-5; ¶57-60 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features calculating another of the slope A and the intercept B, by using a temperature of the battery at which measurement accuracy is ensured and by using a value of the complex impedance at the predetermined frequency obtained at the temperature of the battery at which the measurement accuracy is ensured, taught by Kawahara and Gering, with the expected benefit of estimating a temperature of a battery, without the need for a thermal sensor.  This method for improving Gering, as modified by Kawahara and Davis, as was within the ordinary ability of one of ordinary skill in the art based on the teachings of Gering and Kawahara.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gering and Kawahara and Davis to obtain the invention as specified in claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2016/0131719 A1, to Takahashi, discloses a battery state detection device enabling a state of a secondary battery to be detected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864